Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

          Acknowledgement is made of the receipt of Preliminary Amendment filed 30 November 2020.

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-6, 8-9, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oku (US Pub. 2007/0052764).

            Oku disclose in Figures 1-2 and 3J-3L a liquid ejection head (10) comprising:
            Regarding claim 1, a channel member (12, 14, 16) comprising: 
a first surface (12A) comprising one or more ejection ports (21) configured to eject liquid from the channel member (12, 14, 16), and a second surface (top surface of an element 14) different from the first surface (12A) (Figure 1); and
 a housing (16, 18), disposed on the second surface (top surface of an element 14), and comprising one or more electric circuits (36, 44), wherein the second surface (top surface of an element 14) of the channel member (12, 14) comprises a first opening (28), located outside of the housing (16, 18), and configured to receive the liquid (ink) supplied to the one or more ejection ports (21) (Figure 1).  
          Regarding claims 2 and 5, wherein the first surface (12A) faces the second surface (top surface of an element 14) (Figure 1). 
          Regarding claim 3, a flow channel (22) between the first opening (28) and the one or more ejecting ports (21), wherein the liquid (ink) flows through the flow channel (22) from the first opening (28) to the one or more ejecting ports (21) (Figure 1). 
          Regarding claim 4, wherein: the second surface (top surface of an element 14) further comprises a second opening (24), located outside of the housing (16, 18) and in communication 
         Regarding claim 6, a first flow channel (56) between the first opening (18B) and the one or more ejecting ports (21), wherein the liquid flows through the first flow channel (56) from the first opening (18B) to the one or more ejecting ports (21) (Figure 1). 
         Regarding claim 8, wherein the channel member (12, 14, 16) comprises: a first channel member (12) comprising the first surface (12A); and a second channel member (14) on the first channel member (12), comprising the second surface (top surface of an element 14) that faces the first surface (12A).  
          Regarding claim 9, a first channel member (12) comprising a plurality of ejection ports (21) configured to eject liquids from the first channel member (12) (Figure 1); a second channel member (14) on the first channel member (12), an opening (28) defining an inlet of the liquid; disposed at a surface of the second channel member (14), and not disposed directly above the plurality of ejection ports (21); and being in communication with the plurality of ejection ports (21) (Figure 1). 
         Regarding claim 11, a first channel member (12) comprising an ejection port (21) for ejecting a liquid therefrom (Figure 1); a second channel member (14) on the first channel member (12), comprising: 
          a first opening (28) in communication with the ejection port (21); and 
          a second opening (34A) separated from the first opening (28); 
a signal transmission member (32, 44) inside the second opening (34A); and 
a housing (16, 18) covering the signal transmission member (32, 44) (Figure 1). 
          Regarding claim 15, a transport section (122) configured to transport a recording medium (116) while causing the recording medium (116) to face the discharge hole of the liquid 
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 8,276, 250; US Pat. 8,794,734) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
          
         Claims 7, 10 and 16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a liquid ejection head comprising a second flow channel between a second opening and one or more ejecting ports, wherein the liquid flows through the second flow channel from the one or more ejecting ports to the second opening in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forIf you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853